IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
JADARION DEVONTE JACKSON,

              Petitioner,

v.                                                     Case No. 5D17-599

STATE OF FLORIDA,

              Respondent.
________________________________/
Opinion filed April 7, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Jadarion Devonte Jackson,
Crawfordville, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D.
Tatman,     Assistant    Attorney
General, Daytona Beach, for
Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the July 8, 2016,

judgments and sentences in Case Nos. 2013-CF-006537-A-O, 2012-CF-004569-A-O, in

the Circuit Court in and for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


ORFINGER, TORPY, LAMBERT, JJ., concur.